DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Response to Arguments
The objection to claim 19 has been withdrawn. 
Applicant’s arguments, see pages 10-16, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416).
Regarding claim 1, Yasukawa discloses a fuel injection valve comprising: 
an injection hole body (5,6) having a plurality of injection holes (7a-7e, 8, 9a-9e, 10) to inject fuel for causing combustion in an internal combustion engine; and
a valve body (3) configured to form a fuel passage between the valve body and an inner surface of the injection hole body to communicate with inflow ports of the injection holes, the valve body configured to open and close the fuel passage by being seated on and unseated from a seating surface (30) of the injection hole body, wherein
an inflow port gap distance is a size of a gap between the valve body and the inflow ports in a direction of a center axis of the valve body, 
an inter-injection hole distance (L) is a distance between inflow ports, which are adjacent to each other, among the inflow ports placed around the center axis, 
the inter-injection hole distance is smaller than the inflow port gap distance in a state where the valve body is unseated from the seating surface and is at a farthest position in a moveable range of the valve body (as shown in Figures 2 and 3, the inter-injection hole distance between the inflow ports of injection holes 8 and 10 is smaller than the inflow port gap distance in the state where the valve body is unseated),
the inflow port gap distance is smaller than a diameter of a seat surface of the valve body (as shown in Figure 2), and
the seat surface seals fuel from being injected from the fuel injection valve in a state where the valve body is seated on the seating surface [0053], 

Yasukawa does not disclose the inter-injection hole distance is smaller than the diameter of the inflow port. 
Raney discloses an inter-injection hole distance as a distance between inflow ports (of 36), which are adjacent to each other in the circumferential direction (along 40) around a center axis (14), wherein all of the inter-injection hole distances are equal to each other for three or more of the injection holes placed concentrically around the center axis, the inter-injection hole distance is smaller than the diameter of the inflow port [0024] (as shown in Figure 3).
Raney suggests that the inter-injection hole pattern of his invention improves on the prior art by producing a beneficial spray pattern for spark combustion [0002-0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inter-injection hole pattern disclosed by Yasukawa in the pattern disclosed by Raney to improve spark combustion using a beneficial spray pattern. 
Regarding claim 3, Yasukawa further discloses wherein all of the inter-injection hole distances are equal to each other for three or more injection holes placed concentrically around the center axis [0085-0086, as shown in Figures 3 or 12]. 
Regarding claim 13, Yasukawa further discloses wherein the inter-injection hole distance is a shortest arc distance extending along a virtual circle centered on the center axis [as shown in Figure 3]. 
Regarding claim 14, Yasukawa further discloses wherein the inflow port gap distance is a size of a gap between a portion of the inflow port, which is farthest from the center axis and the valve body [as shown in Figure s2-3]. 

Regarding claim 19, Yasukawa further discloses wherein the valve body has a valve body tip end face in a curved shape protruding toward the injection holes (as shown in Figure 2), 
the injection hole body has a body bottom surface in a curved shape dented toward the injection holes, 
the valve body tip end face and the body bottom surface are separated from each other at a needle separation distance in the direction of the center axis, and
the needle separation distance continuously decreases in a radial direction, which is perpendicular to the center axis, from a center of each of the inflow ports toward the center axis (as shown in Figures 2-3). 
Regarding claim 20, Yasukawa further discloses a stopper (73a) configured to make contact with the valve body, when the valve body moves along the center axis, to restrict movement of the valve body toward a side opposite of the injection holes, wherein the farthest position in the movable range of the valve body is a position of the valve body in the direction of the center axis in a state where the valve body is in contact with the stopper. 
Regarding claim 21, Yasukawa further discloses wherein a radius of curvature of a body bottom surface of the injection hole body is constant throughout the body bottom surface, the radius of curvature of the body bottom surface is larger than a radius of curvature of a valve body tip end face of the valve body, and the body bottom surface and the valve body tip end face are opposed to each other in the direction of the center axis (as shown in Figure 5). 

Regarding claim 23, Yasukawa further discloses wherein a number of the injection holes is 10 or more (as shown in Figure 3).
Regarding claim 24, Yasukawa further discloses wherein the inter-injection hole distance is the distance along a circumference in the circumferential direction around the center axis between the inflow ports, which are adjacent to each other in the circumferential direction, and the inflow ports, which are adjacent to each other in the circumferential direction are away from positions which are on a straight line passing through the center axis (as shown in Figure 3). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Okada (US Patent Application Publication 2005/0235949).
Regarding claim 2, Yasukawa discloses the valve of claim 1 as discussed above but does not explicitly illustrate wherein the inter-injection hole distance is smaller than the inflow port gap distance in a state where the valve body is seated on the seating surface. 
Okada discloses a fuel injection valve with an inter-injection hole distance (R1) smaller than an inflow port gap distance (A - L) in a state where the valve body is seated on a seating surface (30). 
Okada suggests that minimizing the inter-injection hole distance secures the maximum fuel injection amount required by the engine even when the maximum lift amount of the valve body is small by allowing filling of fuel in the area below the valve body [0059]. Similarly, Yasukawa teaches that the number of injection holes, and thus the inter-injection hole distance depends on the desired flow rate of the fuel injection valve [0084].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the valve disclosed by . 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Naitoh (US Patent Number 5,540,200).
Regarding claim 4, Yasukawa discloses the valve of claim 1 as discussed above but does not disclose wherein the inter-injection hole distance is smaller than the diameter of the inflow port. 
Naitoh discloses an injection nozzle having an inter-injection hole distance smaller than a diameter (D1) of an inflow port (as shown in Figures 34-35). 
Naitoh teaches that this arrangement causes the fuel injected through each nozzle hole to collide with each other, generating vibration that improves atomization (Col. 10, lines 52-64) (Col. 13, lines 24-28).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the injection holes disclosed by Yasukawa such that the inter-injection hole distance is smaller than a diameter of the inflow port as disclosed by Naitoh because at least one arrangement satisfying this condition causes fuel injected through each injection hole to collide thereby improving fuel atomization.  
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Gaskell (US Patent Number 5,016,820).
Regarding claim 5, Yasukawa discloses the valve of claim 1 as discussed above but does not disclose wherein an opening area of the inflow port is larger than an opening area of outflow port of the injection hole. 

Gaskell teaches that “The spray pattern is dependent on the ratio of the diameter to the length of the hole; a short hole will result in a bushy spray of lower penetration than a longer hole of the same diameter. The degree of penetration required is, however, dictated by the shape and size of the combustion chamber in which the injector is to be used. To achieve a bushy spray one can shorten the holes by reducing the wall thickness of the nozzle but there is a strict limit to how far this can be carried in the case of VCO nozzles, on grounds of strength” (Col. 1, lines 34-43). Gaskell teaches that shaping the injection holes to have a larger cross-section at the inner end than at the outer end achieves the effect of a shorter hole without weakening the wall of the injector body (Col. 2, lines 35-39). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflow and outflow ports of the injection holes disclosed by Yasukawa in the manner disclosed by Gaskell to achieve satisfactory penetration of the fuel spray into the combustion chamber without weakening the wall of the injection hole body. 
Regarding claim 6, Yasukawa discloses the valve of claim 1 as discussed above but does not disclose wherein the injection hole is, in a cross section including an axis line of the injection hole, in a tapered shape in which its diameter gradually decreases from the inflow port to the outflow port. 
Gaskell discloses a fuel injection valve having an injection hole with an opening area of its inflow port larger than an opening area of its outflow port, the injection hole is, in a cross section including an axis line of the injection hole, in a tapered shape in which its diameter gradually decreases from the inflow port to the outflow port (as shown in Figure 2). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflow and outflow ports of the injection holes disclosed by Yasukawa in the manner disclosed by Gaskell to achieve satisfactory penetration of the fuel spray into the combustion chamber without weakening the wall of the injection hole body. 
Regarding claim 7, Yasukawa discloses the valve of claim 1 as discussed above but does not disclose wherein each of the injection holes has an injection hole upstream portion extending at a constant diameter along the axis line of the injection hole, and an injection hole downstream portion communicating with a downstream of the injection hole upstream portion and extending at a constant diameter in the axis line, wherein a diameter of the injection hole upstream portion is larger than a diameter of the injection hole downstream portion. 
Gaskell discloses a fuel injection valve wherein each of the injection holes has an injection hole upstream portion extending at a constant diameter along the axis line of the injection hole, and an injection hole downstream portion communicating with a downstream of the injection hole upstream portion and extending at a constant diameter in the axis line, wherein a diameter of the injection hole upstream portion is larger than a diameter of the injection hole downstream portion (as shown in Figure 3). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflow and outflow ports of the injection holes disclosed by Yasukawa in the manner disclosed by Gaskell to achieve satisfactory penetration of the fuel spray into the combustion chamber without weakening the wall of the injection hole body.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Miyamoto (US Patent Application Publication 2015/0233334).
Regarding claim 8, Yasukawa discloses the valve of claim 1 as discussed above but does not disclose a movable core configured to be attracted and moved by application of a magnetic force, wherein the valve body is configured to move together with the movable core to be unseated from the seating surface. Instead, Yasukawa discloses a magnetostrictor 20 that elongates by application of a magnetic force to unseat the valve body from the seating surface [0045]. 
Miyamoto discloses a movable core (106) configured to be attracted and moved by application of a magnetic force, wherein a valve body (101) is configured to move together with the movable core to be unseated from a seating surface (102). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the magnetic core disclosed by Miyamoto with the injector disclosed by Yasukawa to predictably drive the fuel injection valve, since it has been held that choosing from a finite number of identified solutions involves only routine skill in the art. See MPEP 2143(I). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Gestri (EP 3 103 999 A1).
Regarding claim 9, Yasukawa discloses the valve of claim 1 as disclosed above but does not disclose wherein the injection holes include a plurality of small injection holes and a plurality of large injection holes, each of the small injection holes has its inflow port having an area of less than a predetermined area, each of the large injection holes has its inflow port having an area of equal to or more than the predetermined area, the small injection holes and the large injection holes are placed in an annular form about the center axis, and the large injection holes are placed adjacent to each other. 
Gestri discloses a fuel injection valve having injection holes (13) that include a plurality of small injection holes and a plurality of large injection holes, each of the small injection holes has its inflow port having an area less than a predetermined area, each of the large injection holes has its inflow port having an area of equal to or more than the predetermined area, the small injection holes and the large injection holes are placed in an annular form about a center axis (L), and the large injection holes are placed adjacent to each other (as shown in Figures 1 or 2). 
Gestri teaches that using injection holes of different cross-sectional area makes an asymmetrical fluid spray achievable that enhances the combustion process in a combustion engine [0004] [0026]. 
.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Brown (US Patent Application Publication 2019/0195181) and further in view of Gaskell (US Patent Number 5,016,820).
Regarding claim 10, Yasukawa discloses valve of claim 1 as discussed above but does not disclose a filter configured to capture foreign matter contained in fuel flowing into the fuel passage, wherein a diameter of a portion of each of the injection holes is larger than a mesh interval of the filter. 
Brown discloses a filter (88) for a fuel injection valve configured to capture foreign matter contained in fuel flowing into a fuel passage (92), wherein a diameter of a portion of injection holes (54) of injection valve in which its passage cross-sectional area is minimum, is larger than a mesh interval of the filter [0022-0023]. 
Brown teaches that available strategies for increasing injector performance cause the fuel to be contaminated with particulates, which can cause obstruction of the nozzle outlets in the injector, wear to injector components with close tolerance, or damage to other injector components [0004]. The mesh interval of the filter disclosed by Brown is made smaller than the diameter of the injection holes to prevent particles larger than the diameter of the injection holes from obstructing the ports of the injection holes to avoid the above disadvantages. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the filter with a mesh interval less than the diameter of the injection holes as disclosed Brown with the injection valve disclosed by Yasukawa, to 
Yasukawa and Brown do not disclose the injection holes having passages in which the cross-sectional area is minimum. 
Gaskell discloses a fuel injection valve having an injection hole with an opening area of its inflow port larger than an opening area of its outflow port, the injection hole is, in a cross section including an axis line of the injection hole, in a tapered shape in which its diameter gradually decreases from the inflow port to the outflow port (as shown in Figure 2). 
Gaskell teaches that “The spray pattern is dependent on the ratio of the diameter to the length of the hole; a short hole will result in a bushy spray of lower penetration than a longer hole of the same diameter. The degree of penetration required is, however, dictated by the shape and size of the combustion chamber in which the injector is to be used. To achieve a bushy spray one can shorten the holes by reducing the wall thickness of the nozzle but there is a strict limit to how far this can be carried in the case of VCO nozzles, on grounds of strength” (Col. 1, lines 34-43). Gaskell teaches that shaping the injection holes to have a larger cross-section at the inner end than at the outer end achieves the effect of a shorter hole without weakening the wall of the injector body (Col. 2, lines 35-39). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflow and outflow ports of the injection holes disclosed by Yasukawa and Brown in the manner disclosed by Gaskell to achieve satisfactory penetration of the fuel spray into the combustion chamber without weakening the wall of the injection hole body. By ensuring the mesh interval disclosed by Brown is smaller than the minimum cross-sectional area of the injection holes, the disadvantages disclosed by Brown are similarly avoided. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Shimizu (JP 2007-321592 A).
Regarding claim 11, Yasukawa discloses the valve of claim 1 as discussed above but does not disclose wherein a surface roughness of a portion of the injection hole body, which forms the fuel passage, is rougher than a surface roughness of a portion, which forms inner wall surfaces of the injection holes, respectively. 
Shimizu discloses a fuel injection valve wherein a surface roughness of a portion of an injection hole body (3), which forms a fuel passage (6), is rougher than a surface roughness of a portion (10a), which forms an inner wall surface of the injection holes (4), respectively. 
Shimizu teaches that the increased surface roughness suppresses a decrease in the fuel injection amount [Problem to Be Solved]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the surface roughness disclosed by Shimizu with the fuel injection valve disclosed by Yasukawa to suppress a decrease in the fuel injection amount. 
Claim(s) 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Patent Application Publication 2008/0116301) in view of Raney (US Patent Application Publication 2015/0021416) in view of Dingle (US Patent Application Publication 2005/0224606).
Regarding claim 12, Yasukawa discloses the valve of claim 1, wherein the fuel injection valve is a direct injection type fuel injection valve for directly injecting fuel into a combustion chamber of the internal combustion engine, wherein both the outflow ports of the plurality of injection holes and the plurality of inflow ports are placed at equal intervals about the center axis [as shown in Figure 2a]. 
Yasukawa does not explicitly disclose the valve is placed at a center of the combustion chamber. 

Dingle suggests that the center position of the direct fuel injector allows the fuel spray plumes to interact with the re-entrant bowl or other cavity configuration disposed on the surface of the piston to perform for example the colliding spray mode [0055, as shown in Figures 8-9]. Dingle teaches that partial lift injection control combines the advantages of Variable Area Nozzle control with colliding fuel sprays, as shown in Figure 3 which improves atomization, spray breakup and provides more rapid air entrainment prior to combustion [0033]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the fuel injection valve disclosed by Yasukawa at the center of the combustion chamber as taught by Dingle when the piston contains a re-entrant bowl configuration to enable the use of engine emissions-reducing technologies such as colliding fuel sprays. 
Regarding claim 16, Yasukawa discloses the system of claim 15 as discussed above but does not disclose wherein the control device includes: a multi-stage injection control unit configured to control the fuel injection valve to inject fuel from the injection holes for a plurality of times in one combustion cycle of the internal combustion engine, a partial lift injection control unit configured to control the fuel injection valve to start a valve closing operation after the valve body is unseated from the seating surface and before the valve body reaches its maximum valve open position, and a compression stroke injection control unit configured to control the fuel injection valve to inject fuel from the injection holes in a period including a part of a compression stroke period of the internal combustion engine. 

Dingle teaches that an effective deployment of HCCI technology requires an injection of fuel into the cylinder during the intake or compression stroke to achieve a near homogeneous mixture [0028]. Dingle teaches that Homogeneous Charge Compression Ignition (HCCI) is one known in-cylinder emissions reduction technology that has been demonstrated to delivery very low engine-out emissions of NOx and PM [0026]. Dingle teaches that partial lift injection control combines the advantages of Variable Area Nozzle control with colliding fuel sprays, as shown in Figure 3 which improves atomization, spray breakup and provides more rapid air entrainment prior to combustion [0033]. Dingle teaches that multi-stage injection control may be required regenerate Lean NOx Traps and Diesel Particulate Traps if they are included on the engine for emission reduction [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control device disclosed by Dingle with the injection system disclosed by Yasukawa to enable the use of engine emissions-reducing technologies such as HCCI, Variable Area Nozzle, colliding fuel sprays, Lean NOx and Diesel Particulate Traps. 
Regarding claim 17, Yasukawa discloses the system of claim 15 as discussed above but does not disclose wherein the control device includes: a multi-stage injection control unit configured to control the fuel injection valve to inject fuel from the injection holes for a plurality of times in one combustion 
Dingle discloses a fuel injection system comprising a control device that includes: a multi-stage injection control unit configured to control the fuel injection valve to inject fuel from the injection holes for a plurality of times in one combustion cycle of the internal combustion engine [0075], a partial lift injection control unit configured to control the fuel injection valve to start a valve closing operation after the valve body is unseated from the seating surface and before the valve body reaches its maximum valve open position [0037] [0052], and a compression stroke injection control unit configured to control the fuel injection valve to inject fuel from the injection holes in a period including a part of a compression stroke period of the internal combustion engine [0030] [0048]. 
Dingle teaches that an effective deployment of HCCI technology requires an injection of fuel into the cylinder during the intake or compression stroke to achieve a near homogeneous mixture [0028]. Dingle teaches that Homogeneous Charge Compression Ignition (HCCI) is one known in-cylinder emissions reduction technology that has been demonstrated to delivery very low engine-out emissions of NOx and PM [0026]. Dingle teaches that partial lift injection control combines the advantages of Variable Area Nozzle control with colliding fuel sprays, as shown in Figure 3 which improves atomization, spray breakup and provides more rapid air entrainment prior to combustion [0033]. Dingle teaches that multi-stage injection control may be required regenerate Lean NOx Traps and Diesel Particulate Traps if they are included on the engine for emission reduction [0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control device disclosed by Dingle with the 
Regarding claim 18, Yasukawa discloses the system of claim 15 as discussed above but does not disclose wherein the control device includes: a multi-stage injection control unit configured to control the fuel injection valve to inject fuel from the injection holes for a plurality of times in one combustion cycle of the internal combustion engine, a partial lift injection control unit configured to control the fuel injection valve to start a valve closing operation after the valve body is unseated from the seating surface and before the valve body reaches its maximum valve open position, and a compression stroke injection control unit configured to control the fuel injection valve to inject fuel from the injection holes in a period including a part of a compression stroke period of the internal combustion engine. 
Dingle discloses a fuel injection system comprising a control device that includes: a multi-stage injection control unit configured to control the fuel injection valve to inject fuel from the injection holes for a plurality of times in one combustion cycle of the internal combustion engine [0075], a partial lift injection control unit configured to control the fuel injection valve to start a valve closing operation after the valve body is unseated from the seating surface and before the valve body reaches its maximum valve open position [0037] [0052], and a compression stroke injection control unit configured to control the fuel injection valve to inject fuel from the injection holes in a period including a part of a compression stroke period of the internal combustion engine [0030] [0048]. 
Dingle teaches that an effective deployment of HCCI technology requires an injection of fuel into the cylinder during the intake or compression stroke to achieve a near homogeneous mixture [0028]. Dingle teaches that Homogeneous Charge Compression Ignition (HCCI) is one known in-cylinder emissions reduction technology that has been demonstrated to delivery very low engine-out emissions of NOx and PM [0026]. Dingle teaches that partial lift injection control combines the advantages of Variable Area Nozzle control with colliding fuel sprays, as shown in Figure 3 which improves atomization, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control device disclosed by Dingle with the injection system disclosed by Yasukawa to enable the use of engine emissions-reducing technologies such as HCCI, Variable Area Nozzle, colliding fuel sprays, Lean NOx and Diesel Particulate Traps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747